UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
	
In re:
	
Joretha Spann,                                                       Chapter 13 Case
                                                                     Case No. 17-20111
                          Debtor.
	
	
	
	
            DEBTOR’S AMENDED MOTION TO MODIFY HER CONFIRMED
                            CHAPTER 13 PLAN
                                                 	
         Joretha Spann (the "Debtor"), by and through her undersigned counsel, moves this Court

for an order to modify her confirmed Chapter 13 plan, and respectfully states as follows.

1.       This case was commenced by the Debtor on February 7, 2017 by filing a voluntary petition

for relief under Chapter 13, Title 11 of the U.S. Code.

2.       This amended motion is filed pursuant to 11 USC § 1329 to include post-petition taxes

owed to the City of Rochester in the amount of $2,945.14 in the Debtor’s Chapter 13 plan.

3.       The amendment is needed to add an additional $233 to the amount owed and to change the

payee from American Tax Funding to the City of Rochester.

4.       11 USC § 1329 allows modification of the plan any time after confirmation but prior to

completion of all payments under the confirmed plan.

5.       Debtor’s Chapter 13 plan was confirmed on December 18, 2017.

6.       American Tax Funding (“ATF”) filed a motion to lift the automatic stay with respect to the

debtor’s homestead on September 5, 2018. The Debtor negotiated a conditional order to resolve

ATF’s motion. The conditional order requires the Debtor to modify her plan to include the post-

petition taxes.

7.       Debtor respectfully request that the court modify her Chapter 13 plan as follows:



	                                                1	
     Case 2-17-20111-PRW, Doc 73, Filed 10/24/18, Entered 10/24/18 19:25:36,
                      Description: Main Document , Page 1 of 2
               a. With respect to the monthly Chapter 13 Plan payment, the plan payment shall

                   increase by $85.94.

               b. With respect to secured claims, there are no changes.

               c. With respect to priority unsecured claims, the City of Rochester shall be paid

                   through the plan monthly payments of $78.84, inclusive of interest at 12% per

                   annum, starting January 1, 2019, for the remainder of the plan.

               d. With respect to general unsecured claims, there are no changes.

8.         No additional professional fees are to be paid within or outside the plan.

9.         The remaining provisions of the original plan would still be in effect.

10.        The Debtor is trying to save her homestead and will keep up with the payments. The

Debtor’s Amended Budget is included hereto as Exhibit A.

11.        John M. Campolieto, Municipal Attorney of the City of Rochester does not object to

“having the post-petition taxes rolled into the bankruptcy to be paid back with interest.” See

Exhibit B.

12.        The plan, if modified, would be completed within 60 months of the effective date of the

plan.

           WHEREFORE, the Debtor respectfully requests an order modifying her Chapter 13 plan

as set forth above and for other additional relief as the court deems just and proper.


    Date October 24, 2018                         Signature   /s/ Jason Racki
                                                  Name        Jason Racki
                                                  Address     UpRight Law, LLC
                                                              140A Metro Park
                                                              Rochester, NY 14623




	                                                   2	
       Case 2-17-20111-PRW, Doc 73, Filed 10/24/18, Entered 10/24/18 19:25:36,
                        Description: Main Document , Page 2 of 2
